DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Capuzziello et al. 2011/0288568.  

    PNG
    media_image1.png
    402
    485
    media_image1.png
    Greyscale


Noting figures 2-5, Capuzziello et al discloses A graft (80) for treating a body feature of a patient, wherein the body feature has contours, the graft is planar prior to placement in the patient and comprises: an arcuate peripheral edge defining a generally circular or slightly oval shape (this is demonstrated in the figures also see [0031]) with a geometric center; a focal point located at or near the geometric center; a plurality of slots (these are perforations 20 and circular patterns 30, 32, 34, 36)) extending entirely through the graft and forming two or more circular patterns which are spaced apart and concentric about the focal point.  Capuzziello et al. states that the slots/perorations

 However Capuzziello et al. does not utilize the term “arcuate slots”. It would have been obvious to one having ordinary skill in the art to modify the invention of it should be appreciated that other embodiments may employ perforations with diameters that may vary from each other, as the invention is not so limited. Furthermore, in other embodiments, the perforations may be shaped differently. For example, the perforations may be square shaped, rectangular shaped, triangular shaped, oval shaped and/or irregular shaped, as the invention is not so limited….”.

Regarding claims 2-4, the intended use recitation language “wherein when the graft is positioned proximate to or in place of the body feature being treated, the plurality of slots permit expansion and reshaping of the graft into a three dimensional structure which conforms to the contours of the body feature being treated with minimal tearing of the graft and minimal puckering of the graft or surrounding body tissues; and sized and shaped for a breast, a knee, an elbow, a chin, a fingertip, a toe, a heel, a foot, and buttocks ” carries no weight in the absence of any distinguishing structure. Capuzziello et al. discloses the structure as claimed and is thus capable of performing the functions further Capuzziello et al. states that the device is for the purpose of treating anatomical defects such as soft tissue (see [0004; 0025]). See MPEP 2114 which states:

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material" and the 




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,813,743 (‘743). Although the claims at issue are not identical, they are not patentably distinct from each other.  For example the independent claim 1 of ‘743 has more limitations i.e.  “…for treating a breast implant … and… wherein a distance between the bottommost point and the focal point is from about 40% to about 50% of the total vertical distance…”.  The current application independent claim 1 does not recites these features.  It is obvious to one having skill in the art that the patent recites the currently claimed features in a varied manner. It is further obvious that the recitation “tissue derived” is met by the limitation of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        March 24, 2022